Citation Nr: 0621285	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension, claimed as a heart disorder.

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees, claimed as a knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
allergies.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
plantar fasciitis, claimed as a foot disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a leg 
disorder.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is of record.

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss is addressed in the Remand portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that coronary artery disease 
and hypertension, claimed as a heart disorder, is related to 
military service or any incident therein, or that it was 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral degenerative 
joint disease of the knees, claimed as a knee disorder, is 
related to military service or any incident therein, or that 
it was manifested to a compensable degree within one year 
after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that a low back disorder is 
related to military service or any incident therein.

4.  In a September 1996 decision, the Board denied service 
connection for plantar fasciitis, shin splints, and hay 
fever.  Until the present time, that was the last final 
rating decision denying the claims for service connection on 
any basis.

5.  The evidence added to the record since the September 1996 
Board decision with regard to the veteran's claim of 
entitlement to service connection for allergies is cumulative 
and redundant, it does not bear directly and substantially 
upon the specific matter under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The evidence added to the record since the September 1996 
Board decision with regard to the veteran's claim of 
entitlement to service connection for plantar fasciitis, 
claimed as a foot disorder, is cumulative and redundant, it 
does not bear directly and substantially upon the specific 
matter under consideration, and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

7.  The evidence added to the record since the September 1996 
Board decision with regard to the veteran's claim of 
entitlement to service connection for a leg disorder is 
cumulative and redundant, it does not bear directly and 
substantially upon the specific matter under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Coronary artery disease with hypertension, claimed as a 
heart disorder, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Bilateral degenerative joint disease of the knees, 
claimed as a knee disorder, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

4.  Evidence submitted since the September 1996 Board 
decision that denied service connection for allergies is not 
new and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2005).

5.  Evidence submitted since the September 1996 Board 
decision that denied service connection for plantar 
fasciitis, claimed as a foot disorder, is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2005).

6.  Evidence submitted since the September 1996 Board 
decision that denied service connection for a leg disorder is 
not new and material; thus, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2001 letters, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of detailed July 
2002 and December 2004 statements of the case (SOCs) and 
April 2005 and February 2006 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the December 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333. 

In addition, the veteran was afforded notice of the evidence 
necessary to reopen a claim based upon new and material 
evidence.  The RO's notices to the appellant were in 
substantial compliance with the recent decision in Kent v. 
Nicholson, No. 04-181 (Vet. App. March 31, 2006), which 
addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
in Kent that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claims.  VA must also consider the bases for 
the prior denial, and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish entitlement to the underlying claim in the previous 
denial.  Such notice to the appellant is essential, since the 
question of materiality depends upon the basis on which the 
prior denial was made, and the failure to notify a claimant 
of what would constitute material evidence would be 
prejudicial to the claimant.  This notice was accomplished by 
the August 2001 letter to the veteran.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this case for yet 
more development, other than the issue addressed in the 
Remand section, below.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension or arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

B.  Heart Disorder

The veteran has claimed that he has a heart disorder that is 
due to his military service.  He testified athis 
videoconference hearing in April 2006 that it was due to the 
stress he endured in service.

A review of the veteran's service medical records (SMRs) 
reveals no treatment for or complaints of hypertension, 
coronary artery disease, or any heart disorder.  Upon 
separation in February 1973, the veteran's heart and vascular 
system were normal, and he reported no history of heart 
trouble.

An August 2000 VA outpatient record shows a diagnosis of 
coronary artery disease.  An October 2000 VA outpatient 
record indicates the veteran had hypertension since 1999.

In January 2002, the veteran underwent examination with QTC 
Services.  He indicated that he had presented to the VA 
medical center with complaints of chest pain.  It was 
determined that the small vessels in his heart muscles were 
subject to coronary artery disease.  His doctor told him that 
his heart disease was on the basis of his diabetes.  The 
diagnosis was coronary artery disease per subjective history.

Evaluating the evidence of record, the Board finds that 
service connection is not warranted for any heart disorder.  
Specifically, while there is ample evidence of current 
diagnoses of coronary artery disease and hypertension, there 
is a lack of evidence in service of any complaints related to 
the veteran's heart or vascular system.  Furthermore, there 
is no evidence related to the veteran's heart from separation 
in 1973 until 1999, which is a gap of more than 25 years, and 
certainly not within the one-year limit for presumptive 
service connection.

Most important, there is no objective medical opinion of 
record that relates the veteran's diagnoses of coronary 
artery disease and hypertension to his military service.  
While the veteran has opined that his heart disorders are 
related to stress he experienced in service, he has not been 
found to have the requisite medical training to competently 
opine as to the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, the veteran 
reported to the QTC examiner in January 2002 that his doctor 
informed him that his coronary artery disease and 
hypertension were related to his diabetes mellitus, which is 
not service connected.

As the evidence preponderates against the claim for service 
connection for coronary artery disease and hypertension, 
claimed as a heart disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Bilateral Knee Disorders

The veteran has claimed that he currently has a bilateral 
knee disorder because he was forced to work on concrete 
during his military career.  He indicated that they often 
felt like they would give out, and he would fall.

The veteran's SMRs show that upon separation in February 
1973, his lower extremities were normal, and he reported no 
history of knee problems.

In January 2002, the veteran underwent examination with QTC 
services.  X-rays revealed moderate osteoarthropathy of both 
knees with associated patellar chondromalacia.  The veteran 
indicated that he had problems with his knees starting in 
1968.  He reported constant pain in both knees.  On 
examination, range of motion and appearance of the knees was 
normal.  The diagnosis was patellofemoral syndrome with 
moderate osteoarthropathy of both knees.

Based on this evidence, the Board finds that service 
connection is not warranted for a knee disorder.  While the 
veteran clearly has a currently diagnosed knee disorder, 
there is no objective evidence that this disorder began in 
service.  Specifically, there is no evidence that the veteran 
ever complained of or was treated for a knee disorder while 
in service.  In addition, there is no evidence of treatment 
for a knee disorder until January 2002, more than 25 years 
after separation from service, and certainly not within the 
one year limit for presumptive service connection.

Most important, there is no medical opinion of record that 
relates the veteran's currently diagnosed bilateral knee 
disorder to his military service.  While the veteran 
indicated that he believed his knee disorder began in 1968 
and resulted from having to work on concrete during his 
military service, the veteran has not been shown to have 
medical training, and there is no objective medical opinion 
to corroborate this assertion.  See Espiritu, supra.

As the evidence preponderates against the claim for service 
connection for a bilateral knee disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Back Disorder

The veteran has contended that he has a current back 
disability that is related to service.  His service medical 
records are negative for any treatment for a back disorder.  
Upon separation in February 1973, he reported recurrent back 
pain.  Upon examination, his spine was normal.  The examiner 
noted the veteran's recurrent back pain when waking up in the 
morning, and indicated it was possibly due to the bed.  There 
was no treatment required.

Post-service, a June 1996 VA outpatient treatment record 
shows the veteran was involved in a motor vehicle accident in 
September 1995 and injured his back.

An August 1997 VA outpatient record shows the veteran 
complained of severe back pain that began with a snap of his 
back while he was doing auto repairs.

In January 2002, the veteran underwent examination with QTC 
Services.  He described low back pain since 1971.  He said he 
had constant pain, and denied radiculopathy.  Following 
examination, including X-rays, the diagnosis was lumbar 
strain with moderate diffuse lumbar spondylosis, with the 
more pronounced changes from L3-4 through L5-S1.

In May 2005 written statements, the veteran's mother and aunt 
indicated that he complained of pain in service and was 
diagnosed with curvature of the spine.  Since he was out of 
service, he had problems with his back and saw several 
doctors.

In April 2006, the veteran testified that he used a cane to 
walk due to his back pain.  When he complained of pain in 
service, he was given pills and told to go back to work.  At 
present, anything he did aggravated his pain.  He stated 
that, in service, he was struck in the back by an airplane 
wing.  He said that was not in the records, so it was hard 
for him to prove this incident.  Afterwards, he brushed it 
off.  He went to the doctor, who said it was probably a bad 
disc.  He then went back to work.

Based upon the evidence of record, the Board finds a lack of 
evidence to warrant service connection for a low back 
disorder.  While there is ample evidence that the veteran 
currently complains of back pain and has a back disorder 
diagnosis, there is no objective evidence either that he 
injured his back in service, or that his current diagnosis is 
related to his military service.

The Board notes that the veteran complained of back pain upon 
separation from service.  However, while he testified in 
April 2006 that he had injured his back on a plane wing, 
there is no description in his SMRs regarding this incident.  
Instead, the veteran's back pain was attributed to the bed in 
which he slept during service.  More important, no diagnosis 
was offered regarding the veteran's back in service to which 
his current diagnosis could be related.

Furthermore, there is a lack of continuity of evidence 
between the veteran's separation from service in February 
1973 and the first post-service medical record regarding his 
back in June 1996.  Therefore, presumptive service connection 
for this disability is not warranted, because there is no 
objective evidence that it was manifested within one year of 
separation.  In addition, the Board points out that the 
veteran's medical record since 1996 indicates that he was 
involved in a motor vehicle accident which injured his back, 
and was unrelated to his military service.

Most important, there is no objective medical opinion of 
record that links the veteran's current low back diagnosis 
with his military service.  Without such an opinion, the 
Board cannot award service connection.  While we note the 
opinions of the veteran, his mother, and his aunt that his 
disorder began in service, they do not appear to have medical 
knowledge sufficient to provide a competent opinion as to the 
etiology of his back disorder.  See Espiritu, supra.

Consequently, the evidence preponderates against the claim of 
entitlement to service connection for a low back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  New and Material Evidence Claims

A.  Law and Regulations

The laws and regulations relating to service connection 
claims were discussed above.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the veteran's application to reopen 
was received prior to this date, in July 2001, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


B.  Allergies

Service connection for allergies, claimed as hay fever, was 
denied via a September 1996 Board decision.

Of record at the time of that decision were the veteran's 
SMRs.  When examined for entry into service, the veteran 
reported no history of hay fever in September 1971.  
Treatment records during service show a complaint of a sinus 
problem in February 1972.  Upon separation in February 1973, 
the veteran reported a history of hay fever.  This disorder 
was diagnosed with no complaints and no sequelae.

In October 1995, the veteran underwent VA examination.  His 
nose felt burned on the inside, and he often blew clear 
material out of his nose.  He had sneezing and itching more 
than the normal person.  Objective examination revealed a 
nasal septum deviated to the left.  The impression was rule 
out sinusitis.

Evidence added to the claims file after the September 1996 
Board decision includes an August 2000 VA record showing the 
veteran complained of a recent increase in his allergies with 
increased nasal congestion and drainage.  The assessment was 
allergic rhinitis and sinusitis.  A September 2000 VA 
treatment record shows a diagnosis of allergic rhinitis.  It 
was noted the veteran took medication.

In April 2006, the veteran testified that during service he 
had trouble with dust when he was on the flight line.  It 
irritated his sinuses and eyes.  Sometimes it created a cold 
and a sore throat.  He also worked with various chemicals 
that were irritable.  He had trouble breathing.  The veteran 
sought medical treatment while on duty, and they gave him 
pills to dry up his sinus infection.  Currently, he suffered 
from the same symptoms, but they were worse.

Based on the evidence of record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim.  The evidence prior to the Board's September 
1996 decision showed that the veteran complained of allergies 
in service and had a current diagnosis of allergic rhinitis.  
However, there was no evidence that these were related, such 
that service connection was warranted.  The new evidence 
added to the claims file only duplicates previous evidence 
showing a current diagnosis and treatment for allergies or 
hay fever.  There is no competent evidence added to the 
claims file that shows the veteran's allergies in service are 
related to his present diagnosis.

In addition, there is no evidence added to the record showing 
treatment for allergies between the time of the veteran's 
discharge in February 1973 and his first post-service 
treatment for allergies in October 1995.  More than twenty 
years separates these records.  Therefore, while the added 
evidence is new, in that it was not associated with the 
claims file at the time of the prior decision, it is not 
material, because it is cumulative and redundant of evidence 
already of record.

With regard to the assertions of the veteran that his 
allergies are related to his military service, while we 
recognize his right to offer his opinion, he has not been 
shown to have the requisite medical training to opine as to 
the etiology of a disorder.  See Espiritu, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for allergies.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

C.  Feet

The Board denied service connection for plantar fasciitis in 
a September 1996 decision.

Of record at the time of this decision were the veteran's 
service medical records.  They are negative for any 
complaints or treatment regarding the veteran's feet.  His 
separation examination, dated in February 1973, shows that 
his feet were normal.  He reported no history of foot trouble 
at that time.




October 1987 private treatment records show the veteran 
complained of left foot pain since August 1987.  He noted 
tenderness in the arch of the foot.  The diagnosis was 
persistent plantar fasciitis of the left foot.

In October 1995, the veteran underwent VA examination.  He 
remembered having pain in his feet since 1971.  It gradually 
got worse and occurred after shorter periods of standing and 
walking.  Following examination, the diagnoses were bilateral 
painful flat feet, peripheral sensory polyneuropathy, and 
plantar fasciitis.  No shin splints were found.

Subsequent to the September 1996 Board decision, the veteran 
underwent VA examination with QTC Services in January 2002.  
He complained of constant pain in his feet.  He saw a 
podiatrist who said he had unstable ankles.  He had constant 
discomfort, which he stated occurred daily.  He indicated his 
foot problems began in 1968.  X-rays of the feet revealed 
degenerative changes.  There were bilateral posterior heel 
spurs.  Weight-bearing x-rays showed mild bilateral pes 
planus with hind foot valgus.  The diagnoses were right foot 
pes planus with heel spur and minimal bunion formation and 
left foot pes planus with heel spur and minimal bunion 
formation.

In April 2006, the veteran testified that basic training 
occurred on flat land.  He had to walk on a lot of concrete.  
He went to the clinic and complained that he had burning in 
his ankles, knees, and legs.  At the time, they called it 
shin splints.  It was aggravated during his three years in 
service and was worse now.  The fasciitis was a growth on the 
tendons on the bottom of his feet from improper shoes or 
walking on concrete.  He said he was issued regular combat 
boots, and not flight line boots.

Based upon the complete record, the Board cannot find that 
the veteran has submitted new and material evidence to reopen 
his claim of entitlement to service connection for a foot 
disorder.  Of record prior to the Board's September 1996 
decision was evidence showing the veteran had a current 
diagnosis of plantar fasciitis.  There was no evidence either 
of treatment in service or of a relationship between the 
current diagnosis and the veteran's military service.

The evidence added to the record merely repeats the evidence 
showing a current diagnosis of a bilateral foot disorder.  
While the evidence added to the record is new, in that it was 
not associated with the claims file at the time of the 
previous Board decision, it is not material because it is 
cumulative and redundant of evidence already associated with 
the claims file.  Importantly, none of the added evidence 
tends to show that the veteran incurred his foot disorder in 
service or that his current disorder is related to service.

The Board has carefully considered the veteran's contention 
that he incurred his current foot disorder as a result of 
training on concrete during his military career.  However, as 
noted above, the veteran has not been shown to have the 
requisite medical knowledge to opine as to the etiology of 
that disorder.  See Espiritu, supra.

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for plantar fasciitis, claimed as a foot disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, supra.

D.  Legs

In September 1996, the Board denied the veteran's claim of 
entitlement to service connection for shin splints.

The veteran's service medical records contain no indication 
that he was treated for shin splints or any leg disorder.  
Upon separation in February 1973, his lower extremities were 
normal, and he reported no history of leg problems.

An October 1995 VA examination report indicates there was no 
diagnosis of shin splints.

Subsequent to the September 1996 Board decision, an April 
2001 VA record shows the veteran complained that his right 
ankle constantly turned in.  He had not sprained it or had 
any injury to the ankle.  He was diagnosed with right ankle 
instability due to shoe gear.

A September 2001 VA record shows the veteran complained that 
his right ankle turned in.  He was advised to wear an ankle 
brace.

In May 2005 written statements, the veteran's aunt and mother 
indicated that he was diagnosed with shin splints and other 
leg problems while in service, and that his problems were 
ongoing.

After reviewing the evidence of record, the Board cannot find 
that the veteran has submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
bilateral leg disorder.  Evidence of record prior to the 
Board's September 1996 decision showed no treatment for any 
leg disorder, including shin splints, in service.  Medical 
evidence added to the record since the Board's decision only 
shows that the veteran had complaints of ankle pain.  There 
is no indication that he was diagnosed with any other leg 
disorder, including shin splints.

The evidence added to the record merely shows the veteran has 
had recent ankle pain.  While this evidence is new, in that 
it was not associated with the claims file at the time of the 
previous Board decision, it is not material because it is 
cumulative and redundant of evidence already associated with 
the claims file.  Moreover, none of the added evidence tends 
to show that the veteran incurred a leg disorder in service 
or that his current disorder is related to service.

The Board has carefully considered the veteran's contention 
that he incurred his current leg disorder as a result of 
training on concrete during his military career.  We also 
note the statements from the veteran's aunt and mother.  
However, neither the veteran, nor his mother and aunt, have 
not been shown to have the requisite medical knowledge to 
opine as to diagnosis or etiology.  See Espiritu, supra.


Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for plantar fasciitis, claimed as a leg disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, supra.



ORDER

Service connection for coronary artery disease and 
hypertension, claimed as a heart disorder, is denied.

Service connection for bilateral degenerative joint disease 
of the knees, claimed as a knee disorder, is denied.

Service connection for a low back disorder is denied.

The veteran having not submitted new and material evidence to 
reopen the previous finally denied claim of entitlement to 
service connection for allergies, the appeal is denied.

The veteran having not submitted new and material evidence to 
reopen the previous finally denied claim of entitlement to 
service connection for plantar fasciitis, claimed as a foot 
disorder, the appeal is denied.

The veteran having not submitted new and material evidence to 
reopen the previous finally denied claim of entitlement to 
service connection for a leg disorder, the appeal is denied.



REMAND

In conjunction with his claim of entitlement to a compensable 
evaluation for bilateral hearing loss, the veteran was 
afforded an examination with QTC Services in January 2002 and 
a VA examination in March 2005.  The results from the 
audiological examination in January 2002 show the veteran's 
hearing to be much worse than the results from the March 2005 
examination.  The Board acknowledges that the veteran's level 
of disability may vary.  However, it appears unlikely that 
his hearing loss would have improved to such a degree over 
three years, and, if it did, there may be a medical 
explanation which is pertinent to the claim.  Therefore, we 
find that a remand is necessary to afford the veteran an 
additional examination to clarify his present level of 
hearing loss.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  The Board is 
confident that the RO will address the matter of Dingess 
compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
audiological evaluation in order to assess 
the current nature and degree of severity 
of his service-connected bilateral hearing 
loss disability.  The claims folder must 
be made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate in the report that the claims 
folder was so reviewed.  A complete 
rationale for any opinions expressed must 
be provided.  The examiner is asked to 
comment upon, and reconcile to the extent 
feasible, the conflicting results on the 
January 2002 and March 2005 examinations.

2.  Thereafter, the veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an SSOC 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


